                                                                                                                                                      l\
AO 2458 (Rev 02/08/2019)Judgment in a Criminal Petty Case (Modified)                                                                      Pagel of!   '"\



                                   UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                    v.                                            (For Offenses Committed On or After November I, 1987)


               Jorge Adalberto Escobar-Salinas                                    Case Number: 2:20-mj-8254


                                                                                  Defendant's Atto


REGISTRATION NO. 93907298
                                                                                                                 JAN 2 7 2020
THE DEFENDANT:
 IZI pleaded guilty to count(s) _
                                1 of
                                  _Complaint
                                     ______,:;.,_ _ _ _ _ _ _ _ _ _ _---lr----b~....,__.,......,_..........__.__,........,<;Fll't::-c-,-:-:c-1-

 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                  Nature of Offense                                                                 Count Number(s)
8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                       1

 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 •   Count(s)
                  -----------------
                                                                                  dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              IZI TIME SERVED                               •   - - - - - - - - - - days
IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                       Monday, January 27, 2020
                                                                       Date of Imposition of Sentence




Clerk's Office Copy                                                                                                           2:20-mj-8254
